DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “anchoring device has at least one of the following anchoring sections a first anchoring section, which is covered with pericardium or a synthetic membranous plastic material, and a second anchoring section, which is free of pericardium and the synthetic membranous plastic material” as claimed in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 includes the limitation “characterized in that some or all of the closing elements are connected at least in pairs by means of holding elements.” However, the specification nor the drawings does not provide support for what applicant meant by a holding element. Therefore, this claim is indefinite as the specification does not describe the structure and the figures does not provide guidance to what structure acts as a holding element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund et al. U.S. Publication 2014/0214159 in view of McGuckin et al. U.S. Publication 2006/0009841.
Regarding Claim 17, Vidlund et al. discloses an arrangement of a minimally-invasive implantable closing device in the superior or inferior vena cava of a human body, with a valve device, in which closing elements 118, which in each case extend flat over a joint surface (as seen in Figures 20A-22 and 24), and can be moved between a closing position, in which the closing elements 118 together close a valve opening, and an opening position, in which a flow is released through the valve opening,;  an anchoring device 112 that has a self-expandable anchor 156 and a flexible packing collar 116. The limitation ‘is set up to anchor the valve device in the area of the superior or inferior vena cava adjacent to the vein opening in the right chamber of the heart” (paragraphs [0365-0366]) is a functional recitation, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior However, Vidlund et al. does not expressly wherein some or all of the closing elements are designed as surface-rigid closing elements. McGuckin et al. teaches a valve device in the same field comprising a closing element 80 having surface-rigid closing elements 82 embedded in the closing element for the purpose of providing additional support while providing flexibility to the leaflets (paragraph [0088]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vidlund’s closing element (e.g. leaflets) to further include surface-rigid closing elements as taught by McGuckin et al. for the purpose of providing additional support while providing flexibility to the leaflets.
Regarding Claim 18, Vidlund et al. discloses the adjacent closing elements 118 overlap in edge-side sections at least in the closing position (see Figures 23A-23C and 73). 
Regarding Claim 19, Vidlund et al. discloses characterized in that the valve device is formed as a one-way valve (abstract and paragraphs [0365-0366]).
Regarding Claim 21, Vidlund et al. discloses some or all of the closing elements 118 are arranged in the closing position to form a closing surface that is arranged crosswise to a direction of flow (as seen in Figures 23A-23C, the closing surface is located perpendicular to the direction of flow). 
Regarding Claims 20, 22, Vidlund et al. does not expressly disclose some or all of the closing elements are correspondingly arranged in the closing position of a closing surface of a cone peripheral surface, wherein the closing elements can be moved some distance apart to move from the closing position into the opening position by means of lifting in the direction of flow. 
Regarding Claims 23, 24, 25, Vidlund et al. does not expressly discloses the closing elements can be moved by means of pivoting between the closing position and the opening position, wherein the closing elements can pivot around a pivoting axis, which elements are arranged in the area of a plane that is stretched from the flexible packing collar or adjacent thereto, wherein the pivoting axis is formed to intersect the valve opening. McGuckin et al. teaches a valve device in the same field comprising a closing element 80 as seen in Figures 15-17, the closing elements can be moved by means of pivoting between the closing position and the opening position (as seen in Figures 15-18), wherein the closing elements 80 can pivot around a pivoting axis, the pivoting axis is formed to intersect the valve opening (as seen in Figures 15-17) for the purpose of creating a curved or spiral-like overlapping configuration that 
Regarding Claim 27, Vidlund et al. discloses the anchoring device 112 has at least one of the following anchoring sections: a first anchoring section 116, which is covered with pericardium or a synthetic membranous plastic material, and a second anchoring section 156, which is free of pericardium and the synthetic membranous plastic material (paragraph [0151], [0189], [0208], [0248], [0278], [0283], [0330]). 
Regarding Claim 28, Vidlund et al. discloses the self- expandable anchor 156 has at least one anchor from the following group: self- expandable spiral element (as seen in Figure 24 and paragraphs [0375], [0385], [0430], [0433] and [0435]).  
Regarding Claim 29, Vidlund et al. discloses some or all of the closing elements 118 consist of a biological material (paragraphs [0396-0397]).
Regarding Claim 30, Vidlund et al. discloses some or all of the closing elements 118 consist of a non-biological material (paragraph [0501]).
Regarding Claims 31, 32, Vidlund et al. discloses the minimally-invasive implantable tricuspid valve prosthesis (abstract and paragraphs [0207], [0216], [0300], [0365], [0380]), with an arrangement according to Claim 17 (see rejections above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774